Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated December 30, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification and the claims have overcome each and every objection set forth in the Non-Final Office action dated September 30, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not solely rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to the arguments concerning the broadcasting of the notification of availability directly to the one or more vehicles in an area the reference Mondello (US 2019/0197795) teaches the communication between a service provider and a vehicle in need of service. Mondello teaches that the scheduling of a vehicle service may bypass the use of a server between the communication between the vehicle and the service provider and have the service provider directly send information regarding the location where service will be provided and to in response to the sending of information to have the vehicle in need of service respond with its status as part of the scheduling of services to be provided in Par 131-132, 141-142, and 146. Starns teaches that the service provider itself may be a mobile service center capable of traveling to the location of a vehicle in need of maintenance and providing maintenance to a vehicle in Par 28 and 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 15 “ the vehicle” should be --the first vehicle--
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
In line 8 “ the vehicle” should be --the first vehicle--
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
In line 16 “a first vehicle” should be --the first vehicle-- as the term was previously recited in the claims.
In line 17 “ the vehicle” should be --the first vehicle--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a navigation system” in claims 15-20, wherein the navigation system is understood as corresponding to a GPS receiver and a controller configured to use a GPS signal from the receiver to navigate the roving maintenance vehicle as discussed in paragraph 38 and 40 of the specification, or equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starns (US Patent Application Publication 2019/0204097) in view of Mondello (US Patent Application Publication 2019/0197795) and Capizzo (US Patent Application Publication 2007/0113921).

Regarding Claim 1:
Starns discloses:
A roving maintenance vehicle system comprising: (Starns: Par 12-13 and Par 25-26)
a computing device (Starns: Computer System 900 Fig. 9) having a processor (Starns: Processor 902 Fig. 9);  (Starns: Par 165-169)
wherein the computing device is configured to: (Starns: Par 165-169)
broadcast a notification of availability of a roving maintenance vehicle (Starns: Mobile Service Centers 181 Fig. 1B) in an area; (Starns: Par 29)
receive a status from one or more vehicles in response to the broadcast of the notification of availability of the roving maintenance vehicle in the area; (Starns: Par 29)
identify a first vehicle from the one or more vehicles that require service based on the status from the one or more vehicles; (Starns: Par 29)
and dispatch the roving maintenance vehicle to a location of the first vehicle of the one or more vehicles that require service. (Starns: Par 32-34)
Starns does not appear to explicitly disclose:
a transceiver unit communicatively coupled to the computing device;
broadcast, via the transceiver unit, a notification
broadcast directly to one or more vehicles in an area, a notification of availability of a roving maintenance vehicle in an area
receive, via the transceiver unit, a status
identify a first vehicle from the one or more vehicles wherein the first vehicle is within the area of the broadcast.

Starns teaches the communication and matching of a mobile service provider and a vehicle in need of service using an intermediary server to facilitate the communications to set a location and time for a vehicle to be serviced. Mondello teaches a similar system in which a service provider and a vehicle in need of service communicate with each other to set a time and location for the vehicle to be serviced but teaches that the service provider and the vehicle itself may communicate directly with each other without the use of a server to facilitate the communications in Par 131-132, 141-142, and 146 of Mondello.
As such, Mondello teaches:
broadcast directly to one or more vehicles in an area, a notification of availability of a service provider in an area (Mondello: Par 131-132, 141-142, and 146)
identify a first vehicle from the one or more vehicles that require service based on the status from the one or more vehicles wherein the first vehicle is within the area of the broadcast. (Mondello: Par 131-132, 141-142, and 146)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the message from the service provider to a vehicle and the vehicles response as taught by the system and method of Mondello to the matching of service providers and service requests as taught by Starns. Both Starns and Mondello teach the communication between 
The combination of Starns and Mondello further teaches:
broadcast directly to one or more vehicles in an area, a notification of availability of a roving maintenance vehicle in an area (Mondello: Par 131-132, 141-142, and 146 teaches the direct communication between a service provider and a vehicle in need of service, and Starns in Par 28 28 and 34 teaches that a service provider may be a mobile maintenance provider.)

Modified Starns teaches the communication between the mobile maintenance provider and a vehicle in need of service may take place using a communication interfaces in Par 172 of Starns to communicate using a network. Similarly, Capizzo teaches a system for replenishing energy sources of an automotive vehicle using a mobile service station facility wherein the mobile service station facility and the vehicle communicate. Capizzo specifically teaches in Par 114 for a transceiver to be included in the service station facility in order to establish communication with other vehicles.
As such, Capizzo teaches:
a transceiver unit (Capizzo: Transceiver 23 Fig. 2) communicatively coupled to the computing device; (Capizzo: Par 114)
broadcast, via the transceiver unit, a notification (Capizzo: Par 114)
receive, via the transceiver unit, a status (Capizzo: Par 114)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the transceiver unit to facilitate communication as taught by the system of Capizzo to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Capizzo have mobile service providers that wirelessly communicate and it would have been obvious to add the transceiver of Capizzo to the mobile service provider of modified Starns in order to allow the wireless broadcast of the notification of availability to be performed and to receive the status information of other vehicles. A person of ordinary skill in the art would have been motivated to combine the teachings of Capizzo and modified Starns because of the motivation found in Par 114 of Capizzo and would improve modified Starns by identifying the vehicle to be serviced and accordingly performing the proper service for the identified vehicle.

Regarding Claim 6:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 1.
Modified Starns further teaches:
wherein the roving maintenance vehicle autonomously navigates to the location of the first vehicle. (Starns: Par 34)

Regarding Claim 7:

Modified Starns further teaches:
wherein the area is a parking lot. (Starns: Par 38 and Par 118)

Regarding Claim 8: 
Starns discloses:
A method of providing a roving maintenance vehicle, the method comprising: (Starns: Par 12-13 and Par 25-26)
broadcasting a notification of availability of the roving maintenance vehicle in an area; (Starns: Par 29)
receiving a status from one or more vehicles in response to the broadcast of the notification of availability of the roving maintenance vehicle in the area; (Starns: Par 29)
identifying a first vehicle from the one or more vehicles that require service based on the status from the one or more vehicles; (Starns: Par 29)
and dispatching the roving maintenance vehicle to a location of the first vehicle of the one or more vehicles that require service. (Starns: Par 32-34)
Starns discloses the use of transceivers as part of its communication in the system in Par 157 and also the communication between service centers and vehicles in need of repair. Starns does not appear to explicitly disclose the use of a transceiver unit in the maintenance vehicle itself to facilitate the communications performed in regards to the notification of availability and the transmittal of vehicle statuses. 
Starns does not appear to explicitly disclose:
broadcasting, via a transceiver unit, a notification 
broadcasting directly to one or more vehicles in an area, a notification of availability of a roving maintenance vehicle in an area
receiving, via the transceiver unit, a status
identifying a first vehicle from the one or more vehicles wherein the vehicle is within the area of the broadcast.

Starns teaches the communication and matching of a mobile service provider and a vehicle in need of service using an intermediary server to facilitate the communications to set a location and time for a vehicle to be serviced. Mondello teaches a similar system in which a service provider and a vehicle in need of service communicate with each other to set a time and location for the vehicle to be serviced but teaches that the service provider and the vehicle itself may communicate directly with each other without the use of a server to facilitate the communications.
As such, Mondello teaches:
broadcasting directly to one or more vehicles in an area, a notification of availability of a service provider in an area (Mondello: Par 131-132, 141-142, and 146)
identifying a first vehicle from the one or more vehicles that require service based on the status from the one or more vehicles wherein the vehicle is within the area of the broadcast. (Mondello: Par 131-132, 141-142, and 146)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the message from the service provider to a vehicle and the vehicles response as taught by the system and method of Mondello to the matching of service providers and service requests as taught by Starns. Both Starns and Mondello teach the communication between service providers and vehicles and need of service and it would have been obvious to add the communication from the service provider notifying a vehicle in need of service of the location and time 
The combination of Starns and Mondello further teaches:
broadcasting directly to one or more vehicles in an area, a notification of availability of a roving maintenance vehicle in an area (Mondello: Par 131-132, 141-142, and 146 teaches the communication between a service provider and a vehicle in need of service, and Starns in Par 28 28 and 34 teaches that a service provider may be a mobile maintenance provider.)

Modified Starns teaches the communication between the mobile maintenance provider and a vehicle in need of service may take place using a communication interfaces in Par 172 of Starns to communicate using a network. Similarly, Capizzo teaches a system for replenishing energy sources of an automotive vehicle using a mobile service station facility wherein the mobile service station facility and the vehicle communicate. Capizzo specifically teaches in Par 114 for a transceiver to be included in the service station facility in order to establish communication with other vehicles.
As such, Capizzo teaches:
broadcasting, via a transceiver unit, a notification (Capizzo: Par 114)
receiving, via the transceiver unit, a status (Capizzo: Par 114)


Regarding Claim 9:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 8.
Modified Starns further teaches:
selecting the first vehicle from the one or more vehicles that require service to dispatch the roving maintenance vehicle to the location of the first vehicle based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle. (Starns: Par 71-72 and Par 82)

Regarding Claim 10:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 9.
Modified Starns further teaches:
wherein the capability of the roving maintenance vehicle is defined by at least one of: an equipment configuration of the roving maintenance vehicle; (Starns: Par 92)
or an inventory of parts in the roving maintenance vehicle. (Starns: Par 92)

Regarding Claim 13:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 8.
Modified Starns further teaches:
wherein the roving maintenance vehicle autonomously navigates to the location of the first vehicle. (Starns: Par 34)

Regarding Claim 14:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 8.
Modified Starns further teaches:
wherein the area is a parking lot. (Starns: Par 38 and Par 118)

Regarding Claim 15:
Starns discloses:
A roving maintenance vehicle (Starns: Mobile Service Center 181) comprising: (Starns: Par 12-13 and Par 25-26)
a computing device (Starns: Computer System 900 Fig. 9) having a processor
a navigation system for navigating the roving maintenance vehicle to a first vehicle that requires service, wherein the navigation system is communicatively coupled to the computing device; (Starns: Par 33-34)
broadcast a notification of availability of the roving maintenance vehicle in an area; (Starns: Par 29)
receive a status from the one or more vehicles in response to the broadcast of the notification of availability of the roving maintenance vehicle in the area; (Starns: Par 29)
identify a first vehicle from the one or more vehicles that require service based on the status from the one or more vehicles; (Starns: Par 29)
and autonomously maneuver the roving maintenance vehicle to the location of a first vehicle of the one or more vehicles that require service. (Starns: Par 32-34)
Starns does not appear to explicitly disclose:
a transceiver unit communicatively coupled to the computing device;
broadcast, via the transceiver unit, a notification
broadcast directly to one or more vehicles in an area, a notification of availability of a roving maintenance vehicle in an area
receive, via the transceiver unit, a status
identify a first vehicle from the one or more vehicles wherein the vehicle is within the area of the broadcast.

Starns teaches the communication and matching of a mobile service provider and a vehicle in need of service using an intermediary server to facilitate the communications to set a location and time for a vehicle to be serviced. Mondello teaches a similar system in which a service provider and a vehicle in need of service communicate with each other to set a time and location for the vehicle to be serviced 
As such, Mondello teaches:
broadcast directly to one or more vehicles in an area, a notification of availability of a service provider in an area (Mondello: Par 131-132, 141-142, and 146)
identify a first vehicle from the one or more vehicles that require service based on the status from the one or more vehicles wherein the vehicle is within the area of the broadcast. (Mondello: Par 131-132, 141-142, and 146)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the message from the service provider to a vehicle and the vehicles response as taught by the system and method of Mondello to the matching of service providers and service requests as taught by Starns. Both Starns and Mondello teach the communication between service providers and vehicles and need of service and it would have been obvious to add the communication from the service provider notifying a vehicle in need of service of the location and time for the service provider to be able to provide service to the vehicle and the response back from the vehicle in order to ensure the integrity of the negotiation for service. The combination of Starns and Mondello teaches a mobile service provider and a vehicle in need of service in communication with each other that has the mobile service provider send a communication regarding the availability of the mobile service provider to the vehicle in need of service and then receiving communication regarding the details of the vehicle in need of service. A person of ordinary skill in the art would have been motivated to combine the teachings of Starns and Mondello because of the motivation found in Par 5 of Mondello and would improve Starns by ensuring the integrity of the negotiation of automated service for an autonomous vehicle.

broadcast directly to one or more vehicles in an area, a notification of availability of a roving maintenance vehicle in an area (Mondello: Par 131-132, 141-142, and 146 teaches the communication between a service provider and a vehicle in need of service, and Starns in Par 28 28 and 34 teaches that a service provider may be a mobile maintenance provider.)

Modified Starns teaches the communication between the mobile maintenance provider and a vehicle in need of service may take place using a communication interfaces in Par 172 of Starns to communicate using a network. Similarly, Capizzo teaches a system for replenishing energy sources of an automotive vehicle using a mobile service station facility wherein the mobile service station facility and the vehicle communicate. Capizzo specifically teaches in Par 114 for a transceiver to be included in the service station facility in order to establish communication with other vehicles.
As such, Capizzo teaches:
a transceiver unit (Capizzo: Transceiver 23 Fig. 2) communicatively coupled to the computing device; (Capizzo: Par 114)
broadcast, via the transceiver unit, a notification (Capizzo: Par 114)
receive, via the transceiver unit, a status (Capizzo: Par 114)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the transceiver unit to facilitate communication as taught by the system of Capizzo to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Capizzo have mobile service providers that wirelessly communicate and it would have been obvious to add the transceiver of Capizzo to the mobile service provider of modified Starns in order to allow the wireless broadcast of the notification of availability to be performed and to receive the status information of other vehicles. A person of ordinary skill in the art 

Regarding Claim 20:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 15.
Modified Starns further teaches:
wherein the area is a parking lot. (Starns: Par 38 and Par 118)

Claims 2-5, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Starns (US Patent Application Publication 2019/0204097) in view of Mondello (US Patent Application Publication 2019/0197795) and Capizzo (US Patent Application Publication 2007/0113921) as applied to claims 1, 8, and 15, respectively, above, and further in view of Castro (US Patent Application Publication 2019/0172278).

Regarding Claim 2:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 1.
Modified Starns does not appear to teach:
wherein the computing device is further configured to: select the first vehicle from the one or more vehicles that require service to dispatch the roving maintenance vehicle to the location of the first vehicle based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle.

Modified Starns teaches in Par 71-72, and Par 82 an intermediary server performing the matching of service requests to available service centers. Similarly, Castro teaches in Par 40 to have drones which would be a form of a mobile maintenance vehicle automatically determine which vehicles should be serviced by the drone based on the drones capabilities and which would be better serviced by other service entities.
As such, Castro teaches:
wherein the computing device is further configured to: select the first vehicle from the one or more vehicles that requires service based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle (Castro: Par 35 and 40)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the automatic evaluation based on the drones service capabilities to answer a request for service as taught by Castro to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Castro teach the matching of service providers to service requests based on the capability of a service provider to service a vehicle and it would have been obvious to add the evaluation performed by a mobile maintenance vehicle when the request is directly received by the mobile maintenance vehicle as taught by Castro to the mobile service center as taught by Starns to ensure the request may be filled. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Starns and Castro because of the motivation found in Par 40 of Castro and would improve modified Starns by evaluating whether the mobile service entity may fulfill the service request of the vehicle of if the request should be sent to another service entity.

Regarding Claim 3:

Modified Starns further teaches:
wherein the capability of the roving maintenance vehicle is determined by at least one of: an equipment configuration of the roving maintenance vehicle; (Par 71-72, Par 82, and 92 of Starns as well as Par 35 of Castro teach the consideration of the capabilities of the mobile service center when determining if the mobile service center may fulfill a service request.)
or an inventory of parts in the roving maintenance vehicle. (Par 71-72, Par 82, and 92 of Starns as well as Par 35 of Castro teach the consideration of the capabilities of the mobile service center when determining if the mobile service center may fulfill a service request.)

Regarding Claim 4:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 1.
Modified Starns does not appear to explicitly teach:
wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components.

Castro teaches a system and method for performing roadside assistance with a drone that has the drone request information from the vehicle as part of its initial communication and having the vehicle respond to the request. Castro specifically teaches that the drone requests diagnostic trouble codes as part of the communication with vehicles.
As such, Castro teaches:
wherein the notification of availability includes one or more inquiries for the status of one or more vehicle systems or components. (Castro: Par 29)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the request for information from vehicles as taught by Castro to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Castro teach having the mobile service provider broadcast a notification and it would have been obvious to add the request for vehicle statuses as taught by Castro to the notification of availability of modified Starns as the vehicle statuses are a crucial aspect of determining if the mobile service provider is equipped to address any vehicle faults. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Starns and Castro because of the motivation found in Par 8 of Castro and would improve modified Starns by allowing the proper diagnosis of the issue with the vehicle and the identification of a failure in the vehicle.

Regarding Claim 5:
The combination of Starns, Mondello, Capizzo, and Castro teaches, as shown in the rejection above, the limitations of claim 4.
Modified Starns further teaches:
wherein the one or more inquiries for the status includes at least one of: an oil status; (Starns: Par 82 and Par 92)
a fuel level; (Starns: Par 82 and Par 92)
a battery state of charge; (Starns: Par 82 and Par 92)
or a diagnostic trouble code. (Castro: Par 29)

Regarding Claim 11:

Modified Starns does not appear to explicitly disclose:
wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components.

Castro teaches a system and method for performing roadside assistance with a drone that has the drone request information from the vehicle as part of its initial communication and having the vehicle respond to the request. Castro specifically teaches that the drone requests diagnostic trouble codes as part of the communication with vehicles.
As such, Castro teaches:
wherein the notification includes one or more inquiries for a status of one or more vehicle systems or components. (Castro: Par 29)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the request for information from vehicles as taught by Castro to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Castro teach having the mobile service provider broadcast a notification and it would have been obvious to add the request for vehicle statuses as taught by Castro to the notification of availability of modified Starns as the vehicle statuses are a crucial aspect of determining if the mobile service provider is equipped to address any vehicle faults. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Starns and Castro because of the motivation found in Par 8 of Castro and would improve modified Starns by allowing the proper diagnosis of the issue with the vehicle and the identification of a failure in the vehicle.


The combination of Starns, Mondello, Capizzo, and Castro teaches, as shown in the rejection above, the limitations of claim 11.
Modified Starns further teaches:
wherein the one or more inquiries for the status includes at least one of: an oil status; (Starns: Par 82 and Par 92)
a fuel level; (Starns: Par 82 and Par 92)
a battery state of charge; (Starns: Par 82 and Par 92)
or a diagnostic trouble code. (Castro: Par 29)

Regarding Claim 16:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 15.
Modified Starns does not appear to teach:
wherein the computing device is further configured to: select the first vehicle from the one or more vehicles that require service based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle 

Modified Starns teaches in Par 71-72, and Par 82 an intermediary server performing the matching of service requests to available service centers. Similarly, Castro teaches in Par 40 to have drones which would be a form of a mobile maintenance vehicle automatically determine which vehicles should be serviced by the drone based on the drones capabilities and which would be better serviced by other drones.
As such, Castro teaches:
wherein the computing device is further configured to: select the first vehicle from the one or more vehicles that requires service based on a capability of the roving maintenance vehicle to provide assistance to the first vehicle
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the automatic evaluation based on the drones service capabilities to answer a request for service as taught by Castro to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Castro teach the matching of service providers to service requests based on the capability of a service provider to service a vehicle and it would have been obvious to add the evaluation performed by a mobile maintenance vehicle when the request is directly received by the mobile maintenance vehicle as taught by Castro to the mobile service center as taught by Starns to ensure the request may be filled. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Starns and Castro because of the motivation found in Par 40 of Castro and would improve modified Starns by evaluating whether the mobile service entity may fulfill the service request of the vehicle of if the request should be sent to another service entity.

Regarding Claim 17:
The combination of Starns, Mondello, Capizzo, and Castro teaches, as shown in the rejection above, the limitations of claim 16.
Modified Starns further teaches:
wherein the capability of the roving maintenance vehicle is determined by at least one of: an equipment configuration of the roving maintenance vehicle
or an inventory of parts in the roving maintenance vehicle. (Par 71-72, Par 82, and 92 of Starns as well as Par 35 of Castro teach the consideration of the capabilities of the mobile service center when determining if the mobile service center may fulfill a service request.)

Regarding Claim 18:
The combination of Starns, Mondello, and Capizzo teaches, as shown in the rejection above, the limitations of claim 15.
Modified Starns does not appear to explicitly disclose:
wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components.

Castro teaches a system and method for performing roadside assistance with a drone that has the drone request information from the vehicle as part of its initial communication and having the vehicle respond to the request. Castro specifically teaches that the drone requests diagnostic trouble codes as part of the communication with vehicles.
As such, Castro teaches:
wherein the notification of availability includes one or more inquiries for a status of one or more vehicle systems or components. (Castro: Par 29)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the request for information from vehicles as taught by Castro to the matching of service providers and service requests as taught by modified Starns. Both modified Starns and Castro teach having the mobile service provider broadcast a notification and it would have been obvious to add the request for vehicle statuses as taught by Castro to the notification of availability of modified Starns as the vehicle statuses are a crucial aspect of determining if the mobile service provider 

Regarding Claim 19:
The combination of Starns, Mondello, Capizzo, and Castro teach, as shown in the rejection above, the limitations of claim 18.
Modified Starns further teaches:
wherein the one or more inquiries for the status includes at least one of: an oil status; (Starns: Par 82 and Par 92)
a fuel level; (Starns: Par 82 and Par 92)
a battery state of charge; (Starns: Par 82 and Par 92)
or a diagnostic trouble code. (Castro: Par 29)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ricci (US 2018/0012427) is pertinent because it teaches the coordination between various charging services including mobile charging vehicles and vehicles in need of charging.
Harvey (US 10943413) is pertinent because it teaches systems and methods for maintaining a self-driving vehicle which has the self-driving vehicle retrieve a facility schedule from a facility computer device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669